DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser US 5,089,349(Kaiser).
Kaiser teaches a method of applying a conversion coating solution containing tellurium oxide and/or tellurous acid(abstract, col. 4 line 61-col. 5 line 4) to a metal surface such as an aluminum surface(col. 1 line 68, col. 3 line 39), wherein the concentration of Te ions in the conversion coating solution is about 0.1 to about 100,000pm(col. 3 lines 51-52).
Regarding claims 1 and 7-9, since Kaiser teaches that the conversion coating method can be applied to aluminum surfaces, one of ordinary skill in the art would have found it obvious to have applied the conversion coating method as taught by Kaiser to any aluminum alloy surface with expected success regardless of its shape and usage, including the claimed Al alloy fastening member, absent persuasive evidence to the contrary.
Regarding claims 2-3, 
Regarding claim 4, it would have been well within the skills of an ordinary artisan to arrive at the claimed conversion coating thickness via routine optimization in order to achieve desired coating properties such as color and anti-corrosion properties.
Regarding claim 5, the concentration of Te ions in the coating solution of Kaiser overlaps the claimed Te concentration.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 6, since Kaiser teaches that the conversion coating method can be applied to aluminum surfaces, one of ordinary skill in the art would have found it obvious to have applied the conversion coating method as taught by Kaiser to any aluminum alloy surface, including the claimed AlSiMg alloy with expected success, absent persuasive evidence that the claim particular AlSiMg alloy composition is significant.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser US 5,089,349(Kaiser), and further in view of Mason US 2,933,422(Mason)
The teachings of Kaiser are discussed in section 4 above.  However, Kaiser does not explicitly teach that its Te containing conversion coating has the claimed coating color.
Mason teaches a process of treating Al or Al alloy surfaces with a Te containing conversion coating solution, where Te is a black agent, and the amounts of Te in the coating solution affects the color of the final coating(col. 7 lines 57-70),
Regarding claim 2-3, in light of the teachings of Mason, it would have been well within the skills of an ordinary artisan to have arrived at the claimed coating color range by varying the amounts of Te in the coating solutions of Kaiser via routine optimization in order to achieve the desired coating color, absent persuasive evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733